IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY YOUNG,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-220

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 5, 2017.

An appeal from the Circuit Court for Alachua County.
William E. Davis, Judge.

Andy Thomas, Public Defender, and Megan Long, Assistant Public Defender, for
Appellant.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.